Citation Nr: 0406186	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychological problems 
and depressive neurosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel




INTRODUCTION

The veteran served in the United States Navy Reserves from 
November 1969 to March 1971.  The veteran served on active 
duty for training from March 15, 1970, to April 12, 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The claimant will be 
notified if further action is required.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board notes that the veteran submitted a letter from a 
private physician indicating that he was receiving treatment 
for bipolar disorder and was compliant with psychiatric 
services being offered.  However, the treatment records of 
that treatment are not present in the claims folder.  The 
regulations provide that VA will make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate a 
claim.  VA will make reasonable efforts to obtain records not 
in the custody of a Federal department or agency, to include 
private medical care providers.  38 C.F.R. § 3.159(c) (2003).

The Veterans Claims Assistance Act of 2000 (VCAA) has made 
significant changes to VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326 (2003).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO should convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the veteran is expected to 
provide; and (4) notice that the veteran 
is to provide any evidence in his 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Obtain the veteran's medical records 
for treatment from Peninsula Outpatient 
Centers.

3.  When the above development has been 
completed, the case should be reviewed.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




